DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0002], line 1: “preset” appears instead of “present” 
Paragraph [0032], lines 10-11: there are two instances of “is” in these lines; perhaps “and” has been inadvertently omitted before the second instance of “is” 
Paragraph [0033], line 3: “respect the” appears instead of, perhaps, “respect to the” 
Paragraph [0034], line 11: “such a” appears instead of, perhaps, “such as” 
Paragraph [0037], line 1: “Figures 9A is” appears instead of “Figure 9A is” 
Paragraph [0038], line 9: “aligned signal” appears instead of, perhaps, “aligned with signal” or “aligned to signal”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "The dual frequency transducer array" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a dual frequency transducer comprising: a high frequency (HF) transducer comprising a sheet of PZT material including a number of HF transducer elements, one or more matching layers, a lens positioned in front of the HF transducer elements and a support frame on a back side of the PZT material that supports one or more flex circuits with signal traces that connect to the HF transducer elements; one or more fiducials marked at known positions with respect to the HF transducer elements; an intermediate layer that is configured to absorb HF ultrasound signals and positioned behind the HF transducer elements; and a low frequency (LF) transducer including a sheet of PZT material including a number of LF transducer elements, one or more matching layers and a flex circuit with signal traces that connect to the LF transducer elements, wherein the LF transducer includes one or more tabs with an alignment feature that aligns the LF transducer with a fiducial. 
Independent claim 11 recites a dual frequency transducer comprising: a high frequency (HF) transducer comprising a sheet of PZT material including a number of HF transducer elements; a backing material that is constructed to absorb HF ultrasound signals and pass low frequency (LF) ultrasound signals; one or more fiducials marked behind the HF transducer elements at a known position with respect to the HF transducer elements; and a low frequency (LF) transducer including a number of LF transducer elements including one or more alignment tabs that are positioned using the one or more fiducials to align the LF transducer elements with the HF transducer elements. 
Independent claim 15 recites a dual frequency ultrasound imaging transducer, comprising:  a high frequency transducer array configured to transmit high frequency acoustic ultrasound signals into a focal region and to receive high frequency acoustic ultrasound echo signals from the focal region; and a low frequency transducer array positioned proximal to the high frequency transducer array that is configured to transmit low frequency acoustic ultrasound signals into the focal region and to receive low frequency acoustic ultrasound echo signals from the focal region; wherein the low frequency transducer array is separated from the high frequency transducer array by an intermediate backing layer that is configured to absorb high frequency acoustic ultrasound signals from the high frequency transducer and high frequency ultrasound echo signals from the focal region and to pass low frequency acoustic ultrasound signals from the low frequency transducer and low frequency acoustic ultrasound echo signals from the focal region. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 11, and as recited in combination in independent claim 15 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Woerz et al. (US 8674524), teaches alignment marks in semiconductor workpieces (Title; Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 11, and as recited in combination in independent claim 15. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645